Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 16, 2020.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1
	line 4, the word -- an -- should be inserted after the word “applying”.

	line 4, the word -- an -- should be inserted after the word “or”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
	Claims 1-2, 4-7, 9-10, 12, 14, 16-17, 19-20, 24, 26, 28, 30, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

invention.
Claim 1
	line 6, “the concentration of PtII species” lacks antecedent basis.
	Claim 1, lines 2-3, recite “a source of PtII species at an initial concentration”.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 
	See also, claim 2, lines 2-3 and 4-5, and claim 7, lines 1-2.

Claim 20
	lines 1-2, recite “wherein the anion is chloride, fluoride, acetate, nitrate, perchlorate, phosphate, or sulfate”.
	Claim 1, lines 8-9, recite “wherein the anion is chloride, fluoride, bromide, iodide, a carboxylate, nitrate, perchlorate, phosphate, or sulfate”.
	There are two groups of anions. It is unclear from the claim language what their relationship is, and how claim 20 is further limiting claim 1.


Claim 28
	lines 1-2, “the temperature” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 30
	line 2, it appears that the “electrical current” is the same as the electrical current recited in claim 1, line 4. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3, it appears that the “electrical potential” is the same as the electrical potential recited in claim 1, line 4. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally 

referable to its earlier recitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1-2, 4, 6, 10, 12, 14, 16-17, 19-20, 26, 28, 30, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/031893 (‘893) in view of Liu et al. (“Electrocatalytic Shilov Chemistry for the  Oxidation of Aliphatic Groups,” Molecular Catalysis (2019 Feb 1), Vol. 463, pp. 16-19).
	Regarding claim 1, WO ‘893 teaches a process for oxidizing a compound, comprising: 
(i) providing a reaction mixture (= forming a mixture) [page 4, lines 26-27], comprising water (= sulfuric acid which can be in aqueous solution) [page 12, line 20], a source of PtII species at an initial concentration (= in certain embodiments, the catalyst comprises a transition metal atom or ion of platinum(II/IV)) [page 15, lines 15-19], a compound of formula R1-R2 (= in certain embodiments, the compound is an aliphatic compound selected from the group consisting of an alkane, a heteroalkane, a cycloalkane, and a heterocycle) [page 13, lines 21-22], an anion (= anion) [page 12, lines 30-31 and pages 12, line 32 to page 13, line 1], and a Bronsted acid (= the medium) [page 16, lines 18-25]; and

(ii) applying electrical potential (= applied potential) [page 19, line 23] or electrical current (= applying an electrical current) [page 4, line 29] to the reaction mixture at a temperature (= in certain embodiments, the mixture is at a temperature from about 20 °C to about 500 °C) [page 18, lines 11-13], thereby oxidizing the compound of formula R1-R2 (= oxidizing a carbon-hydrogen bond of a compound) [page 4, line 23]; 
wherein the anion is chloride, fluoride, bromide, iodide, a carboxylate, nitrate, 
perchlorate, phosphate, or sulfate (= such anions include CO32-, HCO3-, PO43-, HPO42-, H2PO4- , NO2-, NO3-, SC42-, HSO4-, F-, CI-, Br-, I-, CH3COO-, and CF3COO-) [page 12, line 32 to page 13, line 1]; 
the initial concentration of PtII species is about 1 mM to about 10 M (= from bulk electrolysis study, [M]) [page 22, Table 2]; 
R1 is C1-C20 alkyl, C3-C12 cycloalkyl, C5-C10 heterocyclyl, C6-C12 aryl, or C5-C12 heteroaryl; and
R2 is H, -OH, -C(=O)H, or -C(=O)OH (= the compound) [page 13, line 21 to page 15, line 9].
The method of WO ‘893 differs from the instant invention because WO ‘893 does not disclose (iii) measuring the concentration of PtII species in the reaction mixture.
WO ‘893 teaches the electrochemical oxidation of methane to methanol (page 5, lines 13-14).
	Liu teaches the oxidation of methane to methanol in a pressurized electrochemical cell.
Preliminarily, with a chronoamperometric potential of +0.67 V vs. Ag/AgCl applied to a reaction mixture of 0.010 M Na2PtCl4∙3H2O and 0.002 M PMA in 50 mL 0.5 M H2SO4(aq) and a 

pressurized autoclave headspace of 300 psi of CH4 & 300 psi of 8% O2/N2 at 110 °C, we observe a TON of 1.4 to methanol at 52% FE (other products of over-oxidation are also observed) [page 18, right column, lines 57-64].

While the reaction is catalytic in platinum(II), it is also stoichiometric in platinum(IV) [page 16, bridging paragraph]. Once all of the Pt(II) has been chronoamperometrically converted to a higher oxidation state, concomitant with a visual color change from orange to yellow, catalysis stops, and no more conversion is obtained (page 17, right column, lines 21-24).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘893 by  measuring the concentration of PtII species in the reaction mixture because the reaction is catalytic in platinum(II), but it is also stoichiometric in platinum(IV), and one having ordinary skill in the art would have measured the concentration of PtII species in the reaction mixture to make sure that there was enough PtII species in the reaction mixture to keep the reaction going. 
There is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	Regarding claim 2, WO ‘893 teaches wherein electrical potential is applied (= applied potential) [page 19, line 23] or electrical current is applied (= applying an electrical current) [page 4, line 29].
The method of WO ‘893 differs from the instant invention because WO ‘893 does not 

disclose the following:
a.	The electrical potential is adjusted to maintain the concentration of PtII species at about 95% to about 105% of the initial concentration.
	b.	The electrical current is adjusted to maintain the concentration of PtII species at about 95% to about 105% of the initial concentration.  
	WO ‘893 teaches that:
Those skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, numerous equivalents to the specific procedures, embodiments, claims, and examples described herein. Such equivalents were considered to be within the scope of this invention and covered by the claims appended hereto. For example, it should be understood, that modifications in reaction conditions, including but not limited to reaction times, reaction size/volume, applied potential and experimental reagents, such as solvents, catalysts, pressures, atmospheric conditions, e.g., nitrogen atmosphere, and reducing/oxidizing agents, with art-recognized alternatives and using no more than routine experimentation, are within the scope of the present application (page 19, lines 18-26).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical potential or the electrical current described by WO ‘893 with wherein the electrical potential is adjusted to maintain the concentration of PtII species at about 95% to about 105% of the initial concentration or the electrical current is adjusted to maintain the concentration of PtII species at about 95% to about 105% of the initial concentration because considering that WO ‘893 is silent as to adjusting the electrical potential or the electrical current to maintain the concentration of PtII species, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the adjusting of the electrical potential or the electrical current to maintain the concentration of PtII species through 

routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 4, WO ‘893 teaches wherein the reaction mixture is contained within a reaction vessel comprising a working electrode, and a counter electrode (= in other embodiments, the anode and the cathode are present in a single chamber in the electrochemical cell) [page 17, lines 8-9]], and, optionally, a reference electrode (= in certain embodiments, the electrochemical cell further comprises a reference electrode) [page 17, lines 11-12].
	Regarding claim 6, WO ‘893 teaches wherein the reaction vessel is a flow reaction vessel (= a continuous flow electrochemical cell) [page 3, lines 9-10; and page 17, lines 9-10].
	Regarding claim 10, WO ‘893 teaches wherein the working electrode is selected from the group consisting of a Pt foil electrode, a Pt mesh electrode, an Hg/HgSO4 electrode, an Ag/AgCl electrode, a Pt wire electrode, a platinized Pt/H2 electrode, a calomel electrode, a fluorine-doped tin oxide electrode, an indium-doped tin oxide electrode, a glassy carbon electrode, a carbon black electrode, a pyrolytic graphite electrode, a graphite electrode, a 
carbon nanotube electrode, and a boron-doped diamond electrode (= in certain embodiments, 

the anode is selected from the group consisting of fluorine-doped tin oxide, indium-doped tin 
oxide, boron-doped diamond, gold foil or palladium foil) [page 18, lines 4-9].
	Regarding claim 12, WO ‘893 teaches wherein the reference electrode is selected from the group consisting of a Pt foil electrode, a Pt mesh electrode, an Hg/HgSO4 electrode, an Ag/AgCl electrode, a Pt wire electrode, a platinized Pt/H2 electrode, a calomel electrode, a fluorine-doped tin oxide electrode, an indium-doped tin oxide electrode, a glassy carbon electrode, a carbon black electrode, a pyrolytic graphite electrode, a graphite electrode, a carbon nanotube electrode, and a boron-doped diamond electrode. (= in a preferred embodiment, the reference electrode is a platinum wire pseudoreference electrode) [page 17, lines 12-13].
	Regarding claim 14, WO ‘893 teaches wherein the counter electrode is selected from the group consisting of a Pt foil electrode, a Pt mesh electrode, an Hg/HgSO4 electrode, an Ag/AgCl electrode, a Pt wire electrode, a platinized Pt/H2 electrode, a calomel electrode, a fluorine-doped tin oxide electrode, an indium-doped tin oxide electrode, a glassy carbon electrode, a carbon black electrode, a pyrolytic graphite electrode, a graphite electrode, a carbon nanotube electrode, and a boron-doped diamond electrode (= in a preferred embodiment, the cathode comprises platinum, such as platinum mesh) [page 18, lines 2-3].
	Regarding claim 16, WO ‘893 teaches wherein the counter electrode is immersed in a solution of an electron acceptor (= an acidic proton) [page 12, lines 22-25].
	Regarding claim 17, WO ‘893 teaches wherein the electron acceptor is a proton or vanadyl sulfate (= an acidic proton) [page 12, lines 22-25].

	Regarding claim 19, WO ‘893 teaches wherein the counter electrode is an oxygen-
consuming electrode (= in certain embodiments, exemplary cathode materials include, but are not limited to, platinum, palladium, gold, nitrogen-doped carbon, silver, iridium, rhodium, rhenium, rhenium sulfide, ruthenium, ruthenium sulfide, osmium, manganese oxide, lead oxide, and tungsten oxide. In a preferred embodiment, the cathode comprises platinum, such as platinum mesh) [page 17, line 31 to page 18, line 3].
	Regarding claim 20, WO ‘893 teaches wherein the anion is chloride, fluoride, acetate, nitrate, perchlorate, phosphate, or sulfate (= such anions include CO32-, HCO3-, PO43-, HPO42-, H2PO4- , NO2-, NO3-, SC42-, HSO4-, F-, CI-, Br-, I-, CH3COO-, and CF3COO-) [page 12, line 32 to page 13, line 1].
 	Regarding claim 26, WO ‘893 teaches wherein the Bronsted acid is selected from the group consisting of H2SO4, HCl, HNO3, H3PO4, HClO4, and a carboxylic acid (= in certain embodiments, the medium is selected from the group consisting of methanesulfonic acid, phosphoric acid, hydrofluoric acid, hydrochloric acid, hydrobromic acid, hydroiodic acid, oxalic acid, benezenesulfonic acid, tosylic acid (4-toluenesulfonic acid), perchloric acid, nitric acid, acetic acid, >95% sulfuric acid, and mixtures of SO3 and sulfuric acid) [page 16, lines 18-25].
	Regarding claim 28, WO ‘893 teaches wherein the temperature is about 20 °C to about 500 °C (= in certain embodiments, the mixture is at a temperature from about 20 °C to about 500 °C) [page 18, lines 11-12].
	Regarding claim 30, WO ‘893 teaches wherein electrical current is applied at a constant current; or electrical potential is applied under constant potential conditions (=  the electrical 

current is applied at a voltage of >0.5 V as measured between the anode and the reference electrode) [page 29, claim 56].
	Regarding claim 32, WO ‘893 teaches wherein the compound of formula R1-R2 is an alkane or a cycloalkane (= in certain embodiments, the compound is an aliphatic compound selected from the group consisting of an alkane, a heteroalkane, a cycloalkane, and a heterocycle) [page 13, lines 21-22].
	Regarding claim 34, WO ‘893 teaches wherein the compound of formula R1-R2 is oxidized to an alcohol (= oxidizing methane to methanol) [page 2, line 25].

II.	Claims 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/031893 (‘893) in view of Liu et al. (“Electrocatalytic Shilov Chemistry for the  Oxidation of Aliphatic Groups,” Molecular Catalysis (2019 Feb 1), Vol. 463, pp. 16-19) as applied to claims 1-2, 4, 6, 10, 12, 14, 16-17, 19-20, 26, 28, 30, 32 and 34 above, and further in view of Asami et al. (US Patent No. 4,120,759).
	WO ‘893 and Liu are as applied above and incorporated herein.
Regarding claim 5, the method of WO ‘893 differs from the instant invention because WO ‘893 does not disclose wherein the reaction vessel further comprises a Pt" sensing electrode.  
WO ‘893 teaches that:
In certain embodiments, the electrochemical cell further comprises a reference electrode. In a preferred embodiment, the reference electrode is a platinum wire pseudoreference electrode. The reference electrode allows for measurement of the voltage of the 


reaction, indicating how much electrical energy is required for the reaction to proceed (page 17, lines 11-14).

Asami teaches that:
A potentiometer device is arranged for detecting resistance changes between these electrodes due to variations in the ion concentration and in the mobility of the electrolyte solution between the electrodes. A control is responsive to the potentiometer device for regulating the plating current supplied by the direct current source as a function of the potential difference detected by the potentiometer device, whereby a constant plating current density is achieved (abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reaction vessel described by WO ‘839 with wherein the reaction vessel further comprises a Pt" sensing electrode because arranging a potentiometer device between the working electrode and reference electrode of WO ‘893, where the working electrode’s potential depends on the concentration of the analyte, detects resistance changes between these electrodes due to variations in the ion concentration of the electrolyte solution between the electrodes where a control is responsive to the potentiometer device for regulating the plating current supplied by a direct current source as a function of the potential difference detected by the potentiometer device, whereby a constant plating current density is achieved.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 7, Asami teaches wherein the concentration of PtII species is measured potentiometrically or with a PtII sensing electrode (= a potentiometer device) [abstract].
	Regarding claim 9, WO ‘893 teaches wherein the Pt" sensing electrode is selected from 
the group consisting of a Pt foil electrode, a Pt mesh electrode, a Pt wire electrode, and a platinized Pt/H2 electrode (= in a preferred embodiment, the reference electrode is a platinum wire pseudoreference electrode) [page 17, lines 12-13].

III.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/031893 (‘893) in view of Liu et al. (“Electrocatalytic Shilov Chemistry for the  Oxidation of Aliphatic Groups,” Molecular Catalysis (2019 Feb 1), Vol. 463, pp. 16-19) as applied to claims 1-2, 4, 6, 10, 12, 14, 16-17, 19-20, 26, 28, 30, 32 and 34 above, and further in view of Lu (US Patent Application Publication No. 2016/0064743 A1).
WO ‘893 and Liu are as applied above and incorporated herein.
Regarding claim 24, the method of WO ‘893 differs from the instant invention because WO ‘893 does not disclose wherein the source of Pt" species is selected from the group consisting of K2PtCl4, Na2PtCl4, Li2PtCl4, H2PtCl4, (NH4)2PtCl4, K2PtBr4, Na2PtBr4, Li2PtBr4, H2PtBr4, (NH4)2PtBr4, K2Pt(CN)4, Na2Pt(CN)4,B5138106.1FIRST PRELIMINARY AMENDMENTPAGE 5APPLICATION No.: 16/820,266 DOCKET No.: MTV-18501Li2Pt(CN)4, H2Pt(CN)4, (NH4)2Pt(CN)4, K2PtCl6, Na2PtCl6, Li2PtCl6, H2PtCl6, (NH4)2PtCl6, Pt(NH3)4Cl2, Pt(NH3)4(NO3)2, Pt(NH3)4(OH)2, Pt(NH3)4Cl4, and PtO2.  
WO ‘893 teaches the electrochemical oxidation of methane to methanol (page 5, lines 13-14). In certain embodiments, the catalyst comprises a transition metal atom or ion including 

platinum(II/IV) [page 15, line 19].
	Liu teaches the oxidation of methane to methanol in a pressurized electrochemical cell containing a mixture comprising Na2PtCl4·3H2O (page 18, right column, line 61). Na2PtCl4·3H2O is a homogenous Pt(II) catalyst (page 16, abstract).
	Lu teaches the electrochemical oxidation of methane to methanol (page 1, [0002]; and abstract). The catalyst is a platinum(II) precursor of tetraammineplatinum chloride of formula Pt(NH3)4Cl2 (page 1, [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the source of Pt" species described by WO ‘839 with wherein the source of Pt" species is selected from the group consisting of K2PtCl4, Na2PtCl4, Li2PtCl4, H2PtCl4, (NH4)2PtCl4, K2PtBr4, Na2PtBr4, Li2PtBr4, H2PtBr4, (NH4)2PtBr4, K2Pt(CN)4, Na2Pt(CN)4,B5138106.1FIRST PRELIMINARY AMENDMENTPAGE 5APPLICATION No.: 16/820,266 DOCKET No.: MTV-18501Li2Pt(CN)4, H2Pt(CN)4, (NH4)2Pt(CN)4, K2PtCl6, Na2PtCl6, Li2PtCl6, H2PtCl6, (NH4)2PtCl6, Pt(NH3)4Cl2, Pt(NH3)4(NO3)2, Pt(NH3)4(OH)2, Pt(NH3)4Cl4, and PtO2 because Na2PtCl4·3H2O and Pt(NH3)4Cl2 are Pt(II) catalysts used in the electrochemical oxidation of methane to methanol. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Luinstra et al. (“Mechanism and Stereochemistry for Nucleophilic Attack at Carbon of Platinum(IV) Alkyls: Model Reactions for Hydrocarbon Oxidation with Aqueous Platinum Chlorides,” Journal of the American Chemical Society (1993 Apr), Vol. 115, No. 7, pp. 3004-3005) is cited to teach hydrocarbon oxidation with aqueous platinum chloride.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        April 27, 2022